 This document was signed electronically on December 24, 2019, which may be different from its
 entry on the record.



 IT IS SO ORDERED.

 Dated: December 24, 2019




                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                  Chapter 11
 In re:
                                                                  Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                            (Jointly Administered)

                                    Debtors.                      Hon. Judge Alan M. Koschik



        ORDER PURSUANT TO SECTION 105 OF THE BANKRUPTCY CODE AND
        BANKRUPTCY RULE 7023 (A) PRELIMINARILY APPROVING PROPOSED
       SETTLEMENT; (B) CERTIFYING SETTLEMENT CLASS FOR SETTLEMENT
       PURPOSES ONLY, (C) APPOINTING CLASS REPRESENTATIVE AND CLASS
         COUNSEL; (D) APPROVING THE FORM AND MANNER OF NOTICE TO
     SETTLEMENT CLASS MEMBERS; AND (E) SCHEDULING A FAIRNESS HEARING
             TO CONSIDER FINAL APPROVAL OF THE SETTLEMENT

          Upon consideration of the Motion of Schwebel Baking Company Pursuant to Section 105

 of the Bankruptcy Code and Bankruptcy Rule 7023 to (A) Preliminarily Approve Settlement (B)


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.

                                                         1


18-50757-amk         Doc 3546        FILED 12/24/19          ENTERED 12/26/19 09:20:36                Page 1 of 9
 Preliminarily Certify Proposed Settlement Class; (C) Appoint Schwebel Baking As Class

 Representative And Its Counsel As Class Counsel; (D) Approve Form And Manner Of Notice;

 (E) Schedule Fairness Hearing and (F) Grant Related Relief [Dkt. No.3401] (the “Preliminary

 7023 Approval Motion”)2, and the Court having considered the Preliminary 7023 Approval

 Motion and any objections or oppositions thereto; and this Court having found that proper and

 sufficient notice of the Preliminary 7023 Approval Motion has been given; and the Court having

 determined, based on the range of possible outcomes and the cost, delay, and uncertainty

 associated with further litigation, that the proposed Settlement appears to be sufficiently fair,

 reasonable and adequate to the members of the proposed Settlement Class (as well as

 administratively cost-effective and consistent with the interests of the Debtors’ estates) such as to

 warrant preliminary approval and the granting of the requested relief; and the Court having

 determined that the legal and factual bases set forth in the Preliminary 7023 Approval Motion

 establish just cause for the relief granted herein; and upon all of the proceedings had before this

 Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

 a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.       The Court reaffirms it prior Order. ECF Doc. 1451, directing the application of

 Bankruptcy Rule 7023 to these Bankruptcy Proceedings with respect to class certification

 matters relating to resolution of the Class Proof of Claim filed by Schwebel (claim no. 934),

 including with respect the proposed Settlement.




 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Settlement
 Agreement attached as an exhibit to the Preliminary 7023 Approval Motion and thereto.

                                                         2


18-50757-amk         Doc 3546        FILED 12/24/19          ENTERED 12/26/19 09:20:36                Page 2 of 9
        3.      The Settlement, as set forth in the Settlement Agreement, is preliminarily

 approved pursuant to Section 105 of the Bankruptcy Code and Bankruptcy Rule 7023 (and Fed.

 R. Civ. P. 23 as applicable under Rule 7023), subject to final approval at the Fairness Hearing.

        4.      The Settlement Class is certified pursuant to Federal Rule of Civil Procedure 23,

 as applicable through Bankruptcy Rule 7023, and is comprised of all current or former Large and

 Mid-Sized Commercial or Industrial Business Customers of FES (as reflected in Debtors’ books

 and records) that (a) had one or more accounts with FES that were invoiced, by or on behalf of

 FES, for Polar Vortex Surcharges in 2014; and (b) paid all or a portion of such Polar Vortex

 Surcharges, excluding any such customer that has settled or released any claims against the

 Debtors relating to its payment of all or any portion of its Polar Vortex Surcharges; provided,

 however, that such Settlement Class shall be certified for settlement purposes only.

        5.      Schwebel is appointed Class Representative for the Settlement Class.

        6.      Scott+Scott Attorneys at Law LLP (“Scott+Scott”) and Meyers, Roman,

 Friedberg & Lewis (“Meyers Roman”) are appointed Class Counsel for the Settlement Class

 pursuant to Federal Rule of Civil Procedure 23(c)(1)(B).

        7.      For purposes of voting on Debtors’ Plan (as may be amended or modified from

 time to time), pursuant to Bankruptcy Rule 3018(a), Claim No. 934 (the Class Proof of Claim)

 shall be temporarily allowed (to the extent it has not already been allowed) in the amount of

 $12,000,000.00.

        8.      The forms of Website Notice and Individual Notice, substantially in the form

 attached to the Settlement Agreement as Exhibits A-1 and A-2 respectively, are hereby

 approved.




                                                 3


18-50757-amk       Doc 3546     FILED 12/24/19       ENTERED 12/26/19 09:20:36          Page 3 of 9
        9.      Issuance of the Individual Notice to the Settlement Class Members, as identified

 in the Records File provided to the Claim Administrator by the Debtors, by first class mail,

 postage prepaid, at their last known address is reasonable and the best notice practicable under

 the circumstances and constitutes due and sufficient notice to all potential Settlement Class

 Members in compliance with the notice requirements of Federal Rule of Civil Procedure 23 and

 due process.

        10.     The Court hereby appoints Heffler Claims Group as the Claims Administrator.

 The Claims Administrator shall have the responsibilities given to it under the Settlement

 Agreement, and shall, as set forth herein and in the Settlement Agreement, (a) cause the

 Individual Notices to be prepared and mailed to Settlement Class Members and (b) cause the

 Website Notice to be published on a dedicated settlement website (the “Settlement Website”).

        11.     Because the effectiveness of the proposed Settlement (i.e., the occurrence of the

 “Settlement Effective Date”) is conditional upon Debtors’ proposed Plan becoming effective, the

 Court finds that it is cost-effective and otherwise fair, reasonable and appropriate to delay the

 issuance and mailing of the Individual Notice until after the Debtors’ Plan has become effective.

        12.     Subject to ¶18 below, however, the Claims Administrator shall (a) complete the

 mailing of the Individual Notice to Settlement Class Members and (b) cause the Website Notice

 to be published on the Settlement Website) as soon as practicable after the Plan Effective Date

 (i.e., the date the Debtors’ Plan becomes effective), and in no event less than sixty (60) days

 before the date (or any revised date) of the Fairness Hearing scheduled under ¶18.

        13.     The reasonable expenses of preparing, printing and mailing the Individual Notice

 to Settlement Class Members and of establishing the Settlement Website, as required by this

 Order, and of all other fees, costs or expenses relating to the noticing or administration of the



                                                 4


18-50757-amk      Doc 3546     FILED 12/24/19        ENTERED 12/26/19 09:20:36         Page 4 of 9
 Settlement, shall be payable as provided in the Settlement Agreement, subject to review and

 approval by the Court.

        14.     Each Settlement Class Member shall be bound by the terms of the Settlement

 Agreement and the proposed Final Approval Order, unless it requests exclusion from the

 Settlement Class in a timely and proper manner, as provided herein. In order to be considered a

 valid exclusion request, one or more duly authorized representatives of a Settlement Class

 Member must mail a written request to be excluded from the Settlement and the Class that it is

 received at least thirty (30) calendar days before the Fairness Hearing (the “Opt-Out Deadline”),

 and that otherwise complies with the requirements of this paragraph. Any requests for exclusion

 must be sent either (a) by first class mail, in which case they must be postmarked at least five

 business days before the Opt-Out Deadline, or (b) by Priority Express Mail or by a reliable

 delivery service (such as Federal Express, UPS or DHL) for delivery on or before the Opt-Out

 Deadline, and addressed to the Claims Administrator at the following address:

                               In re FirstEnergy Solutions Corp. Bankruptcy
                               c/o Heffler Claims Group
                               P.O. Box 58234
                               Philadelphia, PA 19102-8234

 Any such request must also (1) be signed, (2) include the printed name, business title or position,

 address and business telephone number of the person(s) executing the opt-out request on behalf

 of the Settlement Class Member, (3) clearly manifest an intent to exclude the Settlement Class

 Member from the Settlement Class; and (4) include a statement that the person(s) executing the

 request is authorized to do so on behalf of the Settlement Class Member, and attach a separate

 document (such as a corporate resolution or power of attorney) if the person(s) executing the

 request is not an officer or other duly-authorized employee of a Settlement Class Member that is

 a corporate entity.   Requests for exclusion must be individually made on behalf of each

                                                 5


18-50757-amk      Doc 3546      FILED 12/24/19       ENTERED 12/26/19 09:20:36          Page 5 of 9
 Settlement Class Member who seeks exclusion. Any class, mass, or collective requests for

 exclusion will be invalid. The Claims Administrator shall promptly furnish to counsel for

 Debtors and Class Counsel copies of any exclusion requests that come into its possession.

 Within 20 days after the Opt-Out Deadline, any Party to the Settlement Agreement may file a

 motion with the Court challenging the validity of any particular request for exclusion. At the

 Fairness Hearing, Class Counsel shall identify for the Court any person(s) that may have sought

 to opt-out of the Class.

        15.     A Settlement Class Member may object to the fairness, reasonableness, or

 adequacy of the Settlement or the Plan of Allocation, or to the fairness and reasonableness of any

 proposed award of attorneys’ fees and expenses (including any service award to the Settlement

 Class Claimant). The Court will consider objections only if such objections and any supporting

 papers are filed in writing with the Clerk of Court, United States Bankruptcy Court for the

 Northern District of Ohio, John F. Seiberling Federal Building, 2 South Main Street, Akron,

 Ohio 44308. Copies of objections and all supporting papers must be both (i) received by the

 Clerk of the Court at least 20 days prior to the date of the Fairness Hearing, and (ii) served (by

 certified or registered mail, return receipt requested, or by a reliable delivery service for

 overnight or two-day delivery) at least 20 days prior to the date of the Fairness Hearing upon

 each of the following:




                                                 6


18-50757-amk       Doc 3546    FILED 12/24/19        ENTERED 12/26/19 09:20:36         Page 6 of 9
 William C. Fredericks                                   Seamus C. Duffy
 SCOTT+SCOTT, ATTORNEYS AT LAW LLP                       AKIN GUMP STRAUSS HAUER &
 The Helmsley Building                                   FELD LLP
 230 Park Ave., 17th Floor                               Two Commerce Square
 New York, NY 10169                                      2001 Market St. #4100
 Tel: (212) 223-6444                                     Philadelphia, P.A. 19103
 Fax: (212) 223-6334                                     Telephone: (215) 965-1200
                                                         Facsimile: (212) 965-1210
 (on behalf of the Settlement Class)
                                                         (on behalf of the Debtors)


 In its objection, any Settlement Class Member who objects must (a) state all supporting bases

 and reasons for the objection; (b) provide a statement or attach documentary evidence

 confirming that the person submitting the objection has been authorized to do so on behalf of the

 Settlement Class Member; (c) clearly identify any and all witnesses, documents and any other

 evidence of any kind that it may seek to proffer at the Fairness Hearing in connection with its

 objection; and (d) provide a summary description of the substance of any testimony that it may

 wish to offer itself or through any supporting witnesses in support of its objection.        Any

 Settlement Class Member who does not object in the manner prescribed herein (and as further

 described in the Settlement Class Notice) shall be deemed to have waived such objection and

 shall be foreclosed from making any objection to (A) the fairness, adequacy or reasonableness of

 the Settlement, the Plan of Allocation, or any Final Approval Order that may be entered that

 approves the Settlement and allows the Class Proof of Claim, and to any proposed award of

 attorneys’ fees and expenses.

        16.     Any objector who files and serves a timely objection in accordance with the

 immediately preceding paragraph may also request permission to appear at the Fairness Hearing,

 either in person or through counsel retained at the objector’s expense. Objectors or their counsel

 intending to appear at the Fairness Hearing must follow the procedures as prescribed in the



                                                  7


18-50757-amk      Doc 3546       FILED 12/24/19       ENTERED 12/26/19 09:20:36        Page 7 of 9
 Settlement Class Notice and in the immediately preceding paragraph 15. Any objector who does

 not timely file and serve a notice of intention to appear in accordance with this paragraph and the

 procedures set forth in the Notice shall not be permitted to appear at the Fairness Hearing, except

 for good cause shown

        17.     Class Counsel shall file, no later than forty-five (45) days prior to the Fairness

 Hearing, motions for final approval of the Settlement and the proposed Plan of Allocation, and

 any Professional Fees and Expenses Application (and any application for a Service Award to the

 Class Representative), together with any papers in support thereof. Class Counsel shall also

 cause the Claims Administrator to promptly post such any such filed materials on the Settlement

 Website.

        18.     Consistent with the Court’s intention to schedule the Fairness Hearing regarding

 the Settlement on a date that is at least seventy-five (75) days after the Plan Effective date (and to

 allow time for the Individual Notices to be printed and mailed to Settlement Class Members at

 least sixty (60) days before the Fairness Hearing), the Fairness Hearing is hereby scheduled to be

 held on May 21, 2020, at 10:00 a.m., prevailing Eastern Time, at the United States

 Bankruptcy Court, Northern District of Ohio, Eastern Division, located in the John F. Seiberling

 Federal Building, 2 South Main Street, Akron, Ohio 44308. However, should the Plan Effective

 Date ultimately occur on a date that is less than 75 days before the date set for the Fairness

 Hearing in the preceding sentence, or for other good cause at any time prior to actual issuance of

 the Notice, counsel for the Parties shall promptly ask the Court to set a new date and time for the

 Fairness Hearing that is at least 75 days after the Plan Effective Date (in which case, absent

 contrary Order of the Court, the deadline for the Claims Administrator to issue the Notice under




                                                   8


18-50757-amk      Doc 3546       FILED 12/24/19        ENTERED 12/26/19 09:20:36           Page 8 of 9
 ¶12 shall be reset to the first business day falling fifteen (15) days after entry of the Order setting

 a new date and time for the Fairness Hearing.

        19.     The Fairness Hearing may also be rescheduled or continued from time to time by

 the Court even after issuance of the Notice, without further notice to the Parties or to any

 Settlement Class Members beyond (a) the Court’s entry of an order rescheduling or continuing

 the Fairness Hearing, or (b) the posting of appropriate Notice of such order and the rescheduled

 Fairness Hearing date on the Settlement Website.

        20.     The Court shall retain jurisdiction over all matters arising pursuant to or related to

 the relief granted by this Order.

                                                ###


 Prepared by:

 /s/ William C. Fredericks_________
 William C. Fredericks (admitted pro hac vice)
 Scott Jacobsen (admitted pro hac vice)
 SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
 The Helmsley Building
 230 Park Ave., 17th Floor
 New York, NY 10169
 Tel: (212) 223-6444
 Fax: (212) 223-6334

 /s/ David Neumann_______
 Richard Bain (0016525)
 David Neumann (0068747)
 MEYERS, ROMAN, FRIEDBERG & LEWIS
 28601 Chagrin Blvd, Suite 500
 Cleveland, OH 44122
 Tel: (216) 831-0042
 Fax: (216) 831-0542
 rbain@meyersroman.com
 dneumann@meyersroman.com

 Counsel for Class Claimant Schwebel Baking Co.



                                                   9


18-50757-amk       Doc 3546      FILED 12/24/19        ENTERED 12/26/19 09:20:36            Page 9 of 9
